Per Curiam.
It was error for the trial court to charge that the doctrine of caveat emptor applied and that plaintiff’s assignor was under a duty to amply investigate the property before purchasing it since the contract of sale contained an express warranty as to the condition of the boiler at the time of passing of title. Under such circumstances he was entitled to take the vendor at his word and was not bound to investigate or examine its condition prior to that time. Permission was also improperly denied the witness to explain the caption of “ trust estate ” on his letterhead. Where a declaration of a party is used as an admission against him tending to show an inconsistent attitude it is always open to him to explain the apparent contradiction. The judgment is reversed and a new trial ordered, with thirty dollars costs to the appellant to abide the event.
All concur; present, Bijur, Delehanty and. Wagner, JJ.